— Order, Supreme Court, New York County, entered January 22, 1979, which denied plaintiffs’ motion to increase the ad damnum, reversed, on the law and in the exercise of discretion, without costs, and the motion is granted. Plaintiff Marjorie B. Wilson seeks leave to increase the ad damnum in this medical malpractice action from $900,000 to $2,000,000. While we cannot agree that inflation, standing alone, furnishes a sufficient basis for the increase here sought, particularly in light of the delay in bringing this action to trial, the additional hospitalizations since 1976, which were not reasonably to be anticipated when the bills of particulars were served back in 1974, coupled with the surgery attendant thereon, show some justification for the relief sought. Accordingly, we reverse and grant the motion, without prejudice to such further discovery applications as defendants may deem appropriate. Concur — Murphy, P. J., Sullivan, Bloom, Lane and Lupiano, JJ.